Citation Nr: 0735367	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating higher than 20 percent prior to 
August 8, 2004, for a lumbar spine disability to include a 
herniated disc at L5-S1.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1986 to April 1992 with prior active duty of 3 
years, 10 months, and 8 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denying a rating higher than 20 percent for 
a lumbar spine disability to include a herniated disc at L5-
S1.  

While on appeal in a rating decision in November 2004, the RO 
increased the rating of the lumbar spine disability to 40 
percent, effective from August 8, 2004.  In a January 2005 
statement, the veteran expressed his satisfaction with the 40 
percent rating but indicated a desire to continue his appeal 
for a rating higher than 20 percent prior to August 8, 2004.  
(The veteran also withdrew another claim on appeal regarding 
an earlier effective date for an award pertaining to the 
cervical spine.)  

In August 2007, the veteran appeared at the Pittsburgh, 
Pennsylvania RO and testified at a hearing before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing is associated with the claims 
file.   


FINDINGS OF FACT

1. For the period prior to September 23, 2002, the lumbar 
spine disability to include a herniated disc at L5-S1 is 
manifested by chronic low back pain, moderate limitation of 
motion (45 degrees of forward flexion, 0 degrees of 
extension, 20 degrees of lateral flexion, and 20 degrees of 
rotation), and degenerative disc disease confirmed by MRI; 
there was objective evidence of mild neurologic deficit 
affecting the left lower extremity.  

2. For the period from September 23, 2002 to August 8, 2004, 
the lumbar spine disability to include a herniated disc at 
L5-S1 is manifested by chronic low back pain, moderate 
limitation of motion (45 degrees of forward flexion, 15 
degrees of extension, lateral bending of 15 degrees on the 
left and 25 degrees on the right, and rotation 30 degrees, 
with extreme discomfort at the extremes of motion), and 
degenerative disc disease confirmed by MRI; there was 
objective evidence of mild neurologic deficit affecting the 
left lower extremity, without incapacitating episodes having 
a total duration of at least four weeks during a period of 12 
months.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent, for the 
period prior to September 23, 2002, for the lumbar spine 
disability to include a herniated disc at L5-S1, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 26, 2003).  

2. The criteria for a 30 percent rating, for the period from 
September 23, 2002 to August 8, 2004, for the lumbar spine 
disability to include a herniated disc at L5-S1 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
prior to and on September 23, 2002), and Diagnostic Codes 
5237, 5242, 5243 (effective on September 26, 2003); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in September 2003.  The notice included the type of 
evidence needed to substantiate the claim, namely, evidence 
showing that the service-connected lumbar spine condition had 
increased in severity.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence, which includes 
evidence in his possession, that pertained to the claim.  The 
notice included the general provision for the effective date, 
that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); 

of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable).  

As for the degree of disability assignable, the RO provided 
post-adjudication notice by letter, dated in July 2007.  As 
the notice came after the initial adjudication of the claim, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  At this stage 
of the appeal when the veteran already has notice of the 
rating criteria, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

Further, the procedural defect (timing error) was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence after the July 2007 
correspondence.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the notice is rebutted.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the veteran's VA 
treatment records and private medical records from R.K., 
M.D., which were identified by the veteran.  He has not 
identified any additionally available evidence for the RO to 
obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October 2001, 
December 2003, and August 2004, specifically to evaluate the 
nature and severity of the lumbar spine disability.  As there 
is no indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that VA has 
complied with the duty-to-assist provisions of the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran filed his claim for a higher rating on March 13, 
2001, and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
September 26, 2003.  Where the law or regulation changes 
after a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new regulation, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).    

In this case, the veteran maintains that for the period prior 
to August 8, 2004, his lumbar spine disability, to include a 
herniated disc at L5-S1, is more severe than is reflected in 
the currently assigned 20 percent rating.  He specifically 
requests a 40 percent disability rating, and no more, for the 
period from March 13, 2001, when he filed his claim for a 
higher rating, to August 8, 2004, when his disability was 
evaluated as 40 percent disabling.  Prior to August 8, 2004, 
his lumbar spine disability is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).  

The evidence in the file, pertinent to the period prior to 
August 8, 2004, consists of VA and private treatment records 
(dated 1997 to 1999) and VA examination reports (dated in 
October 2001 and in December 2003).  A VA examination report 
of August 8, 2004, has also been reviewed, for a perspective 
on continuity.  The law as applied to the facts of this case 
will be discussed herein below.  

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by 
X-ray findings is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating 
limitation of motion of the lumbar spine, the criteria for 
the next higher rating, 40 percent, requires severe 
limitation of motion.  

At the time of a VA examination in October 2001, the range of 
motion of the lumbar spine was as follows:  45 degrees of 
forward flexion, 0 degrees of extension, 20 degrees of 
lateral flexion, and 20 degrees of rotation.  At the time a 
VA examination in December 2003, the range of motion of the 
lumbar spine was as follows:  45 degrees of forward flexion, 
15 degrees of extension, lateral bending of 15 degrees on the 
left and 25 degrees on the right, and rotation 30 degrees.  
The Board acknowledges the veteran's contentions with regard 
to the adequacy of the testing on these VA examinations; 
however, there are no other clinical findings relevant to 
range of motion for consideration in this appeal, which 
demonstrate that the veteran's range of motion was worse.  
For example, a November 2001 VA outpatient record indicates 
that lumbar range of motion showed that flexion was full and 
that extension and side bending were decreased by 50 percent.  
Thus, for the available objective findings, the veteran is 
shown to have moderate limitation of motion.  Accordingly, 
the criteria for a rating higher than 20 percent under 
Diagnostic Code 5292 is not satisfied.  

In furnishing range of motion findings, consideration was 
given to increased pain with motion.  While the VA examiner 
in October 2001 did not comment in this regard, the VA 
physical therapist the next month did observe that the range 
of motion in extension and side bending actually improved 
after repetitive motion.  The VA examiner in December 2003 
also offered comments in regard to pain on motion, noting 
extreme discomfort at the extremes of motion as previously 
noted.  In short, the Board finds that for the period prior 
to August 8, 2004, there is no objective evidence to show 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that the lumbar spine is 
severely limited in motion under Diagnostic Code 5292.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Under the "old" rating criteria for rating intervertebral 
disc syndrome, the criteria for the next higher rating, 40 
percent, are evidence of severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

At the time of VA examinations in October 2001 and December 
2003, the veteran complained of pain radiating down his left 
leg to his foot, accompanied by a tingling sensation and 
occasional burning.  He apparently did not report any 
significant fixed motor or sensory deficits.  On examination, 
there was decreased motor function in the left leg to 4/5 
(one examination noted that this was likely related to pain), 
and decreased sensation in the left foot by monofilament.  
Deep tendon reflexes were absent at the knees. The toes were 
downgoing bilaterally.  The gait was normal, and although the 
veteran could walk on his heels and toes, he showed evidence 
of axial rigidity.  Sensation was normal, except in the left 
foot, where threshold vibration was elevated and there was a 
patchy distribution of numbness over the lateral aspect of 
the calf and dorsum of the foot to pin sensation.  The VA 
examiner in December 2003 stated that the neurologic 
examination was essentially normal except for mild weakness 
in the left leg.  The examiner also noted that a July 2003 
EMG study was normal, showing no evidence of lumbosacral 
radiculopathy, and that a September 2003 MRI showed moderate 
diffuse loss of normal disc hydration signal at L3-4, L4-5, 
and L5-S1, consistent with degenerative disc changes, with no 
significant canal stenosis.  He interpreted the MRI as 
showing mild degenerative disc disease, which was 
inconsistent with the veteran's symptoms.  

VA outpatient records do not show findings that are 
inconsistent with those of the VA examination reports.  For 
example, in October 2001 his motor strength in the left leg 
was diminished at 4/5, predominantly secondary to pain.  
There was also decreased light touch sensation in the left 
lateral leg.  A slight limp to the left was noticeable.  In 
May 2003, there was decreased sensation on the left side.  In 
July 2003, no weakness was noted but there was a slight 
decrease in left knee jerk.  

In the Board's judgment, the foregoing findings, particularly 
in the absence of severe recurring attacks with intermittent 
relief, do not show that the veteran's lumbar spine 
disability more nearly approximates or equates to severe 
intervertebral disc syndrome to warrant a rating higher than 
20 percent under Diagnostic Code 5293, even considering pain 
on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), for evaluating lumbosacral strain.  Under this code, 
the criteria for the next higher rating, 40 percent, are 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  



As noted previously, the record shows that the veteran's 
lumbar spine is limited, but not to the degree contemplated 
under Code 5295 for a 40 percent rating.  Further, 
paravertebral muscle spasm was a manifestation of the lumbar 
spine disability noted during outpatient visits, such as in 
October 2001, May 2003, and July 2003, and at the time of the 
December 2003 VA examination, but there is no objective 
medical evidence of listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or abnormal 
mobility on forced motion.  Thus, the findings do not more 
nearly approximate or equate to severe low back strain to 
warrant a rating higher than 20 percent under Diagnostic Code 
5295, even considering pain on movement, pain on use, or pain 
during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    

In short, the veteran's lumbar spine disability to include a 
herniated disc at L5-S1 does not meet the criteria in effect 
prior to September 23, 2002, for a rating in excess of 20 
percent.  

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a 


total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).  

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

With respect to the revised rating criteria, relevant VA 
medical records do not show that a physician has prescribed 
the veteran bed rest for his lumbar spine disability at any 
time since the effective date of the revised criteria.  It is 
noted that a VA examiner in August 2004 also commented that 
no physician has placed the veteran on bed rest but that the 
veteran has in fact been advised that staying in bed would be 
detrimental to his condition.    

In considering whether a higher rating would result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations of the veteran's lumbar spine 
disability, the Board concludes that the medical evidence 
supports a higher rating.  As previously discussed, the 
veteran's chronic orthopedic manifestations are no more than 
20 percent disabling under Diagnostic Codes 5292, 5295, 5003, 
and 5010.  In regard to chronic neurologic manifestations of 
the lumbar spine disability, the medical evidence shows that 
the veteran has left lower extremity deficits best 
characterized as mild for a 10 percent rating under 
Diagnostic Code 8520, for incomplete sciatic nerve 
impairment.    

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  The 
next higher rating, 20 percent, requires moderate incomplete 
paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520.  It is noted that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  Moderate incomplete paralysis is 
required for a compensable (10 percent) rating for the 
musculocutaneous nerve (superficial peroneal) and anterior 
tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic 
Codes 8522, 8523.  Severe to complete paralysis is required 
for a compensable (10 percent) rating for the internal 
saphenous nerve, obturator nerve, external cutaneous nerve of 
the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, 8530.  

In this case, as discussed previously, the VA medical 
evidence shows that the veteran has demonstrated neurologic 
deficits in his left leg and foot.  These manifestations are 
shown by decreased motor function (4/5), decreased sensation 
in the leg and foot, and numbness over the lateral calf and 
dorsum of the foot.  In consideration of these findings and 
the December 2003 VA examiner's assessment of the veteran's 
deficits being mild, it is the Board's judgment that the 
veteran's chronic neurologic deficiencies in the left lower 
extremity are 10 percent disabling, and no higher, under Code 
8520.  

Therefore, the 20 percent disability rating assigned for 
orthopedic manifestations, when combined (see 38 C.F.R. § 
4.25) with the 10 percent disability rating assigned for 
neurologic manifestations of the left leg, amounts to a 30 
percent rating under the revised version of Diagnostic Code 
5293 effective on September 23, 2002.  

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Effective September 26, 2003, the criteria for rating 
lumbosacral strain were revised.  Under revised or current 
version, the criteria for the next higher rating, 40 percent, 
are forward flexion of the thoracolumbar spine to 30 degrees 
or less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 (lumbosacral strain) and 5242 (degenerative arthritis of 
the spine (effective September 26, 2003). 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine provide normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension. 

The record, as discussed previously, shows that the veteran 
has more than 30 degrees of forward flexion, and there is no 
ankylosis of the thoracolumbar spine, even when considering 
pain on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, a higher rating is not warranted under 
Codes 5237 or 5242.  

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  

The criteria for rating peripheral nerve injuries have been 
provided in the section above, and as previously discussed 
the Board finds that an assignment of an additional 10 
percent rating for the neurologic deficits associated with 
the service-connected lumbar spine disability is in order.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.  

The old rating criteria, as applied to the facts of this 
case, have been discussed and considered.  The revised or 
current rating formula consists essentially of the criteria 
for rating intervertebral disc syndrome that were revised 
effective on September 23, 2002, and considered.  As 
previously discussed and considered, the medical evidence of 
record does not contain objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months since the effective date of the 
regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.  

In conclusion, for the reasons expressed, the preponderance 
of the evidence is against the claim for a rating higher than 
20 percent for the lumbar spine disability under the old 
rating criteria effective prior to September 23, 2003, and to 
such extent the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  However, under the rating 
criteria revised effective in September 23, 2002, and the 
rating criteria revised September 26, 2003, in relation to 
neurologic manifestations of the lumbar spine disability, an 
additional 10 percent rating is warranted under Code 8520.  






ORDER

A rating higher than 20 percent prior to September 23, 2002, 
for a lumbar spine disability to include a herniated disc at 
L5-S1, is denied.  

A 30 percent rating for the period from September 23, 2002 to 
August 8, 2004, for a lumbar spine disability to include a 
herniated disc at L5-S1, is granted, subject to the law and 
regulations, governing the award of monetary benefits.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


